Citation Nr: 0817106	
Decision Date: 05/23/08    Archive Date: 06/04/08	

DOCKET NO.  06-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.   

2.  Entitlement to an effective date prior to September 23, 
2004, for a 100 percent evaluation for loss of use of both 
feet due to neuromuscular weakness of both lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
November 1950 to December 1952, appealed those decisions to 
the BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  As a result of service-connected disabilities, the 
veteran is not shown to be blind or nearly blind, a patient 
in a nursing home, bedridden, unable to avoid the hazards of 
his daily environment or have functional impairment of his 
upper extremities such that he would be unable to accomplish 
ordinary daily living activities without assistance.  

2.  Prior to the date of the September 23, 2004, VA general 
medical examination the medical evidence did not demonstrate 
that the veteran had loss of use of both feet.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation on 
account of being in need of the aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352 (2007).  

2.  The requirements for an effective date prior to 
September 23, 2004, for a 100 percent evaluation for loss of 
use of both feet due to neuromuscular weakness of both lower 
extremities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of two letters from the RO 
to the veteran dated in November 2006.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist, 
including timeliness of the notifications, has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

Special Monthly Compensation

The veteran essentially contends that his service-connected 
disability is so severe that he requires the aid and 
assistance of another person.  The need for aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of aid and attendance if he is (1) blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).   

A review of the evidence of record discloses that the veteran 
is service connected for neuromuscular weakness of both lower 
extremities.  That disability was evaluated as 20 percent 
disabling for each lower extremity from May 22, 2000, to 
September 23, 2004, and then evaluated as 100 percent 
disabling from that date with a disability described as loss 
of use of both feet due to neuromuscular weakness of both 
lower extremities.  However, after reviewing the evidence of 
record, the Board finds that the nature of the veteran's 
service-connected disabilities does not render him in need of 
the aid and attendance of another person.  

In this regard, as of as late as a VA aid and attendance 
examination performed in January 2007 the veteran was noted 
to be not permanently bedridden and was able to travel beyond 
his current domicile.  The veteran was noted to have 
dizziness once or more per day and that that imbalance 
affected his ability to ambulate, although the record 
reflects that the veteran requires a four-wheeled walker as a 
result of his service-connected disabilities.  One examiner 
noted that although the veteran needed occasional help in 
dressing, he was able to perform all self-care functions.  
This is consistent with the veteran's hearing testimony.  
Physical examination disclosed that function of the upper 
extremities was described as normal.  Following the 
examination the examiner noted that the veteran stated that 
he was able to feed and dress himself, but on occasion his 
wife and granddaughter assisted him with dressing.  It was 
noted that the veteran fell at least three times a week, and 
complained of numbness and loss of sensation from the knees 
down to his toes.  The examiner also reported that the 
veteran's granddaughter came in to help him two to four times 
a week and helped him with his medication which was extremely 
extensive.  Therefore, the examiner concluded that "based on 
the extensive medication list and problem list, and multiple 
disabilities," he felt the veteran required the daily 
personal healthcare services of a skilled provider without 
which the veteran would require nursing home or other 
institutional care.  

However, in determining the veteran's need for aid and 
attendance of another person, consideration can only be given 
to the effects of the veteran's service-connected 
disabilities.  While the veteran clearly is seriously 
disabled, as evidenced by the assignment of a 100 percent 
evaluation for his service-connected disability, that 
disability only affects his lower extremities, and there is 
no impairment of the veteran's upper extremities such that he 
is unable to actually perform activities of daily living.  
The veteran is also noted to have multiple nonservice-
connected disabilities, disabilities which cannot be 
considered in evaluating the veteran's need for the aid and 
attendance of another person.  

Simply put, the veteran has no impairment of his upper 
extremities such that he would be unable to dress or undress 
himself, keep himself ordinarily clean and presentable or has 
a need for the adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
service-connected disability cannot be done without aid.  The 
veteran has also not been shown to be unable to feed himself 
through loss of coordination of the upper extremities or 
through extreme weakness.  There is also no indication that 
the veteran's service-connected lower extremity weakness has 
cause the veteran an inability to attend to the wants of 
nature, nor does the record demonstrate that the veteran has 
incapacity, physical or mental, as a result of his service-
connected disability, which requires the care and assistance 
on a regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment.  

Therefore, the Board finds that the veteran does not meet the 
requirements for aid and attendance of another person as per 
the regulatory criteria for such benefit, the opinion of the 
examiner who performed the VA aid and attendance examination 
in January 2007 notwithstanding.  That examiner clearly 
indicated that his opinion that the veteran required the 
daily personal healthcare services of a skilled provider 
without which the veteran would require nursing home or other 
institutional care was based on the veteran's "extensive 
medication list and problem list, and multiple 
disabilities," not solely based on the symptomatology 
associated with the service connected disability of the lower 
extremities.  As such, special monthly compensation based on 
the need for aid and attendance is not established.  

Earlier Effective Date

The veteran essentially contends that he should be entitled 
to a 100 percent evaluation for the loss of use of his lower 
extremities due to his service-connected disability from at 
least the date service connection was established in 
May 2000, if not at an earlier date.  The veteran maintains 
that the symptomatology and evidence used to establish a 
100 percent evaluation for his disability as of September 23, 
2004, was similar, if not identical to the evidence available 
for review at the time the initial 20 percent evaluations 
were assigned for his lower extremity disabilities.  The 
veteran stated at his hearing that his condition has been the 
same from about 2000.  Therefore, a favorable determination 
has been requested, although the veteran's representative 
argued at his personal hearing that if a favorable 
determination could not be made with respect to an earlier 
effective date that the case be returned to the regional 
office for further unspecified development.  Transcript at 
15.  

Under VA laws and regulations, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if a claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In addition, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

By way of background, while the veteran had previously 
submitted and had adjudicated claims associated with the 
electrical shock he sustained during service and for the 
residuals the veteran believed were associated with that 
injury, it was not until May 22, 2000, that the veteran 
specifically filed a claim for service connection for 
numbness of both legs as a result of an electrical shock 
received during service in the line of duty.  Based on that 
claim, a BVA decision dated in March 2004 granted service 
connection for bilateral leg neuropathy due to an electrical 
shock.  A rating decision dated in September 2004 effectuated 
the Board's decision, and assigned a 20 percent evaluation 
under Diagnostic Code 8620 for neuromuscular weakness of each 
lower extremity effective from May 22, 2000, for a combined 
schedular evaluation of 40 percent.  The veteran expressed 
disagreement with the initial evaluations assigned and a 
Statement of the Case was issued.

After reviewing additional evidence, a rating decision dated 
in March 2006 increased the evaluation for neuromuscular 
weakness of the lower extremities, and determined that the 
veteran had loss of use of both feet due to that disability.  
The rating decision assigned a 100 percent evaluation under 
Diagnostic Code 5110 from September 23, 2004.  After being 
notified of the March 2006 rating decision, the veteran 
responded that the action satisfied his appeal on all issues.  
In June 2006, the veteran's representative again expressed 
the veteran's agreement with the March 2006 decision, but 
indicated that the veteran desired to file a Notice of 
Disagreement with the effective date for the assignment of 
the 100 percent evaluation, contending that the effective 
date should be May 22, 2000. 

At the outset, the Board notes that to the extent that the 
veteran suggests that he should be entitled to an effective 
date prior to May 22, 2000, for the assignment of 100 percent 
evaluation for his disability, the Board notes that the 
May 22, 2000, date represented the first claim the veteran 
had filed for service connection for numbness of his legs and 
that the claim was filed more than one year following the 
veteran's 1952 separation from service.  As such, payment of 
compensation is not permitted prior to the date service 
connection was established.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Thus, the remaining question is whether 
at any point between May 22, 2000, the date service 
connection was granted, and September 23, 2004, the date the 
100 percent evaluation was assigned, the evidence 
demonstrated that the veteran had loss of use of his lower 
extremities as a result of his service-connected 
disabilities.  

In this regard, the September 23, 2004, VA general medical 
examination that provided the basis for the 100 percent 
evaluation showed that on physical examination the veteran 
was noted to ambulate with the usage of a four-wheeled 
walking device with a built-in chair and hand brake.  His 
gait was described as antalgic.  The veteran reported that he 
was unable to stand without the utilization and stabilization 
of his hands on his walking device and therefore, the 
veteran's posture and gait were described as antalgic, slow, 
wide based and erect with the veteran clinging tightly to the 
walking device.  The veteran was noted to have some 
subjective weakness that was difficult to calibrate due to 
the veteran's insistence on remaining seated on the built-in 
chair of his walking device.  When asked to lift his knees 
one at a time toward the ceiling, the veteran was unable to 
get his feet off the ground without grasping his thigh above 
the knee and lifting the leg.  The veteran verbalized that he 
had no sensation to sharp, dull or vibratory sensations in 
the lower extremities below the waist.  A neurological 
addendum to that examination indicated that the functional 
impairment that the veteran had because of numbness in his 
legs was fairly significant.  

While the RO determined that the veteran had effectively lost 
the use of his lower extremities based on the findings of the 
September 2004 VA examination, it is apparent that the 
veteran had considerable remaining function of his lower 
extremities at the time of VA examinations performed in 
January 2001, which provided at least part of the basis for 
the assignment of the 20 percent evaluation assigned as of 
the date service connection was granted.  In this regard, 
while the veteran described difficulty ambulating for reasons 
which included a shortening of his right leg, the veteran 
reported at that time that he had retired from the Post 
Office in 1973 and since that time had difficulty going up 
and down steps.  The examiner noted that the veteran was able 
to move about his home and that he did experience weakness 
and numbness and bumped into things.  

Physical examination did disclose that the right leg was 
shorter by one inch compared to the left leg.  However, there 
was no other evidence of deformity, angulation, false motion, 
malunion, tenderness, edema, painful motion, weakness, 
redness or heat on examination.  A VA joints examination, 
which concluded with an impression of decreased range of 
motion of the right ankle, noted that motion of the knee was 
from 0 to 110 degrees without any compromise and that the 
rest of the examination was essentially benign without any 
focal neurosensory deficit.  A peripheral nerves VA 
examination disclosed decreased sensation over both feet 
extending over both thighs.  Similarly, at the time of a 
March 2003 VA examination the veteran was noted to be able to 
ambulate with difficulty using a walker and that there was 
considerable weakness of the lower extremities of the lower 
extremities, which was generally described as 4/5 or 3/5.  
The active range of motion of the knees, however, was 
described as 0 degrees of extension to 110 degrees of flexion 
bilaterally and that the motion resulted in back pain.  
Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).  The examiner noted that the veteran was quite 
unsteady and that he walked with a slapping wide-based gait.  

Based on this record, the Board finds that while the evidence 
dated prior to September 23, 2004, reflected a significant 
disability of the veteran's lower extremities, the evidence 
does not demonstrate that the veteran had effectively lost 
the use of his lower extremities prior to the date of the 
September 23, 2004, VA examination.  At the time of that 
examination the veteran was unable to move his knees in any 
respect, apparently as a result of his service-connected 
disability, while previous examinations performed in 
January 2001 and March 2003 indicated that such motion was 
possible.  Also, both examinations indicated that the veteran 
was able to ambulate to some degree.  Therefore, the Board 
finds that the objectively documented medical evidence 
outweighs the veteran's recollections of his service-
connected disability over the years and does not demonstrate 
that the veteran had effectively lost the use of his lower 
extremities prior to the date of the September 23, 2004, VA 
examination.  As such, a 100 percent evaluation is not 
warranted prior to that date.  

Lastly, given that all known medical evidence is of record, 
the Board does not believe that this case needs to be 
returned to the RO for additional development, as suggested 
by the veteran's representative at the BVA hearing.  Without 
specifying the specific development desired, the Board has 
reviewed the records for any deficiency in the VA's "duty to 
notify" and "duty to assist" obligations and found none.  
Under these circumstances, the Board is of the opinion that 
no useful purpose could be served by returning this case for 
additional development.




ORDER

Special monthly compensation on account of being in need of 
the aid and attendance of another person is denied.  

An effective date prior to September 23, 2004, for a 
100 percent evaluation for loss of use of both feet due to 
neuromuscular weakness of both lower extremities is denied.  



	                        
____________________________________________
	MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


